PER curiam:
I En 1992, el Departamento de la Vivienda (en adelente el
Departamento), que estaba interesado en privatizar la ad-ministración y el mantenimiento de ciertos residenciales públicos, convocó a los interesados a participar en una su-basta para la contratación de tal servicio. Para esos efectos publicó un documento titulado Request for Proposal (en adelante R.F.P.), que era una especie de borrador de los contratos que posteriormente se firmarían con los que ob-tuviesen la buena pro en la subasta. Este documento fue redactado en conjunto por funcionarios del Estado Libre Asociado (en adelante el E.L.A.) y del Departamento de Vivienda y Desarrollo Urbano del Gobierno federal (en adelante H.U.D.).
El 29 de mayo de dicho año se celebró una reunión entre los interesados en la subasta y los funcionarios del Departamento. Esta reunión se hizo para aclarar las dudas que con respecto al R.F.P. tuviesen los potenciales partici-pantes en la subasta. Las interrogantes que allí surgieron fueron recogidas en un documento titulado Preguntas y Respuestas, mediante el cual se enmendó y clarificó al do-cumento original.(1) Según el R.F.P., la duración del con-trato sería de dos años, con dos opciones de extensión de dos años adicionales cada una. Tras sugerencias surgidas en esa reunión, por medio del nuevo documento, se exten-*3dió el término de los contratos en subasta a tres años, con una única opción de extensión de dos años adicionales.
La versión final del contrato, en lo pertinente a la con-troversia de autos, disponía lo siguiente:
Article F-l-Term of Contract, Option, and Commencement of Work
A. This Contract shall become effective on the date of ITS approval by HUD and shall cover the period of August 1, 1992 to June 30, 1995. There shall he one (1) additional twoyears option period. At the end of Fiscal year ending 1995, the Owner shall make an assessment to determine whether the contract should be extended for an additional two-year, option period. The Owner with HUD approval shall extend the term of the Contract for the additional two years option period unless a determination is made, with HUD approval, not to exercise the option to extend.(2) (Enfasis suplido.)
Los demandantes obtuvieron la buena pro en las subas-tas y los contratos fueron firmados, conteniendo el Art. F-l, *4según transcrito anteriormente. (3) Éstos expiraron el 30 de junio de 1995, sin que el Departamento hubiese realizado una evaluación (assesment) de los servicios prestados por los demandantes(4)
El 9 de marzo de 1995, 90 días antes de que expirase el término original de tres años, se le notificó a las compañías demandantes la decisión de no ejercer la opción de extender el término de los contratos. La H.U.D. había aprobado la decisión del E.L.A. de no renovar los contratos, no sin antes haberse negado a ello en varias ocasiones.
Descontentos con tal determinación y al ser infructuo-sas las gestiones para que se les extendiese el término de duración del contrato, los demandantes acudieron al Tribunal de Primera Instancia. Pidieron allí que se emitiese una sentencia declaratoria con respecto a los derechos que re-clamaban, una orden de injunction para que se paralizara el nuevo proceso de subasta y que se les adjudicasen com-pensaciones por los daños ocasionados(5) Sostuvieron que se incumplió el contrato, pues éste exigía que se ejerciese la opción, a menos que del análisis objetivo de la labor rendida se concluyese que no se estaba satisfecho con ésta. Basaron sus peticiones en la aludida Sec. A del Art. F-l de los contratos.
El 8 de septiembre de 1995, el foro de instancia deses-timó las demandas ya consolidadas, mediante una senten-cia sumaria. Basó su decisión en que la cláusula en contro-versia era clara, por lo que no había que auscultar otras fuentes. Según sostuvo dicho foro, una vez se cumplió con el trámite de la Sec. B del Art. F-l, no era necesario proce-der según lo dispuesto en la Sec. A del mismo artículo. El *5Tribunal de Circuito de Apelaciones confirmó esta determi-nación el 18 de diciembre de 1996.
Las partes demandantes acudieron ante nos para pedir, entre otras cosas, que se dictase una sentencia sumaria a su favor.(6) El 25 de marzo de 1997 emitimos una orden de mostrar causa por la cual este Tribunal no debía revocar la sentencia recurrida y sí dictar sentencia sumaria a favor de la parte demandante. Contando con la comparecencia de la parte recurrida, estamos en posición de resolver, se-gún lo intimado anteriormente.
h-H HH
 Antes de adjudicar la controversia de autos, es ne-cesario determinar si era procedente que se utilizase aquí la vía de la sentencia sumaria. Examinados los documen-tos de autos, coincidimos en que no existe controversia con respecto a los hechos pertinentes, sino más bien sobre las consecuencias jurídicas de éstos. Regla 36 de Procedi-miento Civil, 32 L.P.R.A. Ap. III. Por ello estamos de acuerdo con el foro de instancia y el foro apelativo en que el uso de tal mecanismo en este caso era adecuado. Véanse al respecto: Marín v. American Int’l. Ins. Co. of P.R., 137 D.P.R. 356 (1994); Pilot Life Ins. Co. v. Crespo Martínez, 136 D.P.R. 624 (1994); Worldwide Food Dis., Inc. v. Colón et al., 133 D.P.R. 827 (1993); Corp. Presiding Bishop CJC of LDS v. Purcell, 117 D.P.R. 714 (1986).
*6Aclarando este asunto, pasemos a interpretar los términos del contrato conforme lo dispone la norma fundamental para ello de nuestro ordenamiento jurídico, el Art. 1233 del Código Civil, 31 L.P.R.A. sec. 3471.(7) Marina Ind., Inc. v. Brown Bovery Corp., 114 D.P.R. 64 (1983); Coop. La Sagrada Familia v. Castillo, 107 D.P.R. 405 (1978); Merle v. West Bend Co., 97 D.P.R. 403 (1969). Si de los términos del contrato se desprende con claridad que al pactar se pretendió que el aviso de terminación del contrato, notificado noventa (90) días antes del término de su expiración, hacía innecesaria la evaluación del servicio prestado por los demandantes, tendríamos que resolver que la parte demandada actuó correctamente debido a que ésta cumplió con dicha notificación. Habría que resolver la controversia a favor de la parte recurrida, puesto que ésta no habría incurrido en un incumplimiento contractual. Por el contrario, si era compulsorio efectuar la evaluación aludida, tendríamos entonces que determinar si ésta se llevó a cabo cuando la parte demandada decidió no extender el término del contrato.
III
Respecto al significado de la Cláusula A del Art. F-l del contrato, los foros inferiores y la parte recurrida difieren en cuanto a su interpretación. El Tribunal de Primera Ins-tancia entendió que la evaluación de la que habla la Cláu-sula A es una en los méritos, la cual sólo es necesaria efec-tuar si la entidad gubernamental está considerando ejercer la opción afirmativamente. Siguiendo ese razonamiento, como se les avisó de la intención de no ejercer la opción 90 días antes del vencimiento del término, no existía obliga-*7ción de hacer la evaluación.(8) Por su parte, el Tribunal de Circuito de Apelaciones entendió que dicha cláusula se de-bía interpretar alterando el orden de sus incisos. Habría que leer en primer lugar su inciso (B), el cual exige que el Estado le notifique a la compañía privatizadora la decisión de no extender el contrato con 90 días de anticipación. (9) De esta manera, el primer inciso, que es el único que cua-lifica el ejercicio de la opción, queda supeditado al inciso subsiguiente. El foro apelativo no fundamentó tal postura y, además, nada dijo sobre si la evaluación aludida debía ser en los méritos o únicamente sobre los términos del contrato.
Por su parte, los recurridos también sostienen que la evaluación es innecesaria, salvo que se esté considerando ejercer la prórroga. Aducen que la notificación a la otra parte, con noventa (90) días de antelación a la expiración del contrato, era suficiente para terminarlo sin una evalua-ción previa. Aducen, además, que aun si se estuviese con-siderando ejercer la opción, dicha evaluación no tendría que ser en los méritos.
Por último, los recurrentes sostienen que la mencionada cláusula significa que es mandatorio ejercer la opción, a menos que de la evaluación del desempeño de los adminis-tradores se desprendiese que la extensión del contrato no era conveniente. Si ocurriese este último supuesto, enton-ces es que se tendría que dar aviso sobre ello con noventa (90) días de anticipación a la expiración del contrato. La evaluación aludida —alegan éstos— necesariamente ten-dría que haber sido sobre la calidad de la ejecutoria de los administradores, no sobre la conveniencia contrato, pues esta última se determinó ya al momento de suscribir el contrato. Concluyen que como nunca se efectuó la evalua-ción en los méritos, lo procedente era extender el contrato. Tienen razón los recurrentes.
*8Es evidente, de un análisis contextual de los términos de todas las cláusulas del Art. F-l que las partes al suscri-bir el acuerdo tenían una expectativa de conservación de la relación contractual. Se exigió el consentimiento escrito de la H.U.D. como requisito para no extender la duración del contrato y para cualquier otro tipo de terminación. Se acordó que si se decidía no ejercer la opción, habría que notificarle tal decisión a tiempo a las compañías, o el con-trato se consideraría extendido automáticamente. Se pro-veyó para la terminación de la relación antes de cumplirse el término original, pero sólo si había evidencia de un in-cumplimiento constante con los requerimientos y las regu-laciones, y de los esfuerzos del Gobierno para que los con-tratistas corrigiesen las deficiencias. Se impusieron cortapisas a cada uno de los procesos que acabarían con la contratación del servicio antes de la fecha límite final: 30 de junio de 1997.
De especial importancia en este sentido es la redacción de la primera cláusula del Art. F-l del contrato. Ésta, la A, es la que establece la opción de extender el término inicial del contrato. Nótese que al establecerse en esta cláusula la referida opción, se utiliza el término imperativo shall res-pecto al ejercicio de ésta.(10) Tal opción sólo está supeditada a que se efectúe una evaluación. (11) Nótese, además, que cuando se habla de la evaluación o assessment, también se utiliza el mismo término imperativo con respecto a su realización. Asimismo, se utiliza el término shall por ter-cera vez para indicar que se extenderá el contrato, a menos que se haya hecho una determinación de no hacerlo y se obtenga para ello la aprobación de la agencia federal.(12)
*9De lo anterior surge claramente la obligatoriedad de efectuar una evaluación (assesment) como base para deci-dir si se ejercita la opción de extensión del contrato. Pri-mero, se dice en términos imperativos que habrá una op-ción e, inmediatamente, que se efectuará una evaluación para determinar si ésta se ejecuta.(13) La cláusula referida no dice que la evaluación se realizara sólo si no se notifica la intención de no extenderlo con 90 días de antelación a la expiración del contrato, como aduce la recurrida y como resolvieron los foros inferiores. No hay base lógica alguna en los términos del contrato para tal interpretación.
Tampoco es correcto el malabarismo del foro apelativo para interpretar el contrato, de saltar de la Cláusula A a la B y luego de la B a la A, para entender así el sentido de la Cláusula A. Nada sugiere que esta cláusula está supedi-tada a la B y que, por lo tanto, debe interpretarse a partir de lo que dispone la B. Lo lógico sería exactamente lo con-tario; es decir, en la cláusula inicial se dispone lo principal y en la claúsula subsiguiente se establece el procedimiento, en caso de que no se realice lo establecido en la Cláusula A. En dicha Cláusula A se dispone con meridiana claridad que el Departamento extenderá el contrato por un término adi-cional de dos años, si ello se justifica, con arreglo a una evaluación de los servicios prestados por los demandantes. Si de tal evaluación surge que no deben extenderse los con-tratos, entonces ello debe noficarse a éstos, como dispone la Cláusula B.
La recurrida sostiene que la evaluación no puede ser un requisito para el ejercicio de la opción porque la naturaleza *10del término “opción” implica que está sujeta a la voluntad del poseedor.(14)
No tiene razón. El alcance de la opción aludida no se puede fijar sin tomar en cuenta el contenido específico que en este contrato se le imparte. Una opción típica implica que el poseedor del derecho tiene la iniciativa de decidir, a su arbitrio y dentro de un plazo ya fijado, si se va a celebrar el contrato. J. Puig Brutau, Fundamentos de Derecho Civil, 3ra ed., Barcelona, Ed. Bosch, 1983, T. III, Vol. 3, págs. 491-501; F. Puig Peña, Compendio de Derecho Civil Español, Barcelona, Eds. Nauta, 1966, T. I, págs. 535-540. Sin embargo, en el contrato que nos concierne, el poseedor del derecho de opción no dispone de un ámbito ilimitado de voluntariedad, sino que su derecho está expresamente supeditado al cumplimiento de dos condiciones: la celebración de la evaluación y la obtención del permiso de la H.U.D. Estas disposiciones cualifican el ámbito de la opción, conforme a la voluntad de las partes contratantes.
Resolvemos, pues, que era necesario haber efectuado la evaluación para cumplir con los términos contractuales y que no bastó con notificar la intención de no extender con 90 días de anticipación a la fecha de expiración. Procede, entonces, que examinemos la naturaleza de dicha evaluación.
IV
En el contrato no se define el significado del término assessment El E.L.A. aduce que la evaluación se refiere a *11los términos del contrato, mientras que los demandantes alegan que se trata de una evaluación de los servicios prestados.
Conforme a varias reglamentaciones de la H.U.D. en el área relacionada con contratos de administración de vivienda pública, cuando se utiliza la palabra assessment y sus derivados, ésta se refiere claramente a una evaluación de los méritos de la ejecución (performance) de las responsabilidades que tiene la parte que administra la vivienda pública. Así pues, existe un proceso de evaluación llamado Public Housing Management Assessment Program (en adelante P.H.M.A.P.), con el cual la H.U.D. evalúa los sistemas de vivienda pública estatales (P.H.A.). En 24 C.F.R. see. 901.01 (1992) se establecen los objetivos de ésta, y expone en lo relativo al proceso evaluativo lo siguiente:
“c) PHMAP provides an objective system for measuring PHA performance using standard criteria for all PHAs that will enable the Department and PHAs to compare performance of PHAs. At the same time, PHMAP provides sufficient flexibility in evaluating PHAs to ensure that they are not penalized as a result of circumstances beyond their control.
d) With PHMAP, the Department will be able to identify deficiencies in a PHAs management areas and take corrective actions, such as providing advice and guidance in specific areas of concern, or entering into a Memorandum of Agreement with a troubled PHA. ...
e) PHMAP will be used by the Department to provide incentives to high-performing PHAs and encourage all PHAs to achieve high-performer designation. High-performing PHAs are afforded greater flexibility in the operation of their public housing programs, with increased responsibility and authority for their own management decisions. In addition, high-performing PHAs will receive national recognition by the Department.
f) PHAs can utilize this assessment to conduct internal audits of their operations and correct identifies deficiencies. The results of the assessment can be utilized by the PHAs Board of Commissioners and Executive Director, resident organizations, and the community to understand more comprehensively by the PHA’s operations.” (Énfasis suplido.) 24 C.F.R. sec. *12901.01(c)-(f) (1992), según citado en la Moción de sentencia su-maria, pág. 14.
Con respecto a dicha sección, el trasfondo de la regla interina implantando el P.H.M.A.P. dice:
... The intent ofPHMAP is to he as objective as possible. Indicators are based on numerical data, whenever appropriate. The Department also recognizes that a cold, hard, objectivity based entirely on numerical data may not always be appropriate. For this reason, the Regional Administrator has the discretion to review and verify a PHA’s score prior to the transmission of the score the PHA. To avoid the abuse, or even the appearance of abuse, of this discretion, the PHMAP process is an open record.(15) (Énfasis suplido.)
El preámbulo de dicha regla interina dice, en parte:
Once the necessary management information is compiled, it will be evaluated. This will be done by grading or scoring the management performance of each PHA in accordance with uniform and objective criteria. Finally, when the management performance of a PHA has been accurately described and fairly evaluated, the rule prescribes, what action follow. High-performing PHAs will be rewarded for their excellence. In this way, all PHAs will be encouraged to achieve this status. Troubled PHAs ... will be assisted in improving their management performance by focusing resources on the deficiencies identified by the management assessment.(16) (Énfasis suplido.)
En el trasfondo de la regla interina se expone, en su parte pertinente:
... Congress recognized the need to identify and assist troubled and mod-troubled PHAs and to provide for the consistent good management of PHAs in Section 502 of NAHA. Section 502 requires the Department to develop indicators to assess the management performance of PHAs. ... A PHA assessed as troubled or mod-troubled must enter into a Memorandum of Agreement (MOA) with HUD that sets forth targets, strategies, incentives and sanctions for improving its management performance.(17) (Énfasis suplido.)
*13Posteriormente, en el trasfondo también se expresa:
The 1992 Appropriations Act amends NAHA Section 502 in four ways: the number of factors that may be used to assess the management performance of PHAs is limited; the evaluation of PHAs must be administered flexibly to ensure that they are not penalized for circumstances beyond their control; the weights assigned to indicators must reflect the differences in management difficulty that result from physical condition and neighborhood environment; and the determination ofPHA’s status as “troubled with respect to the program under section 14” is to be based on factors solely related to its ability to carry out that program.(18) (Énfasis suplido.)
Si bien es cierto que la reglamentación aludida no era aplicable entre las partes, también es cierto que los contra-tantes estaban familiarizados con ésta, y sabían que el con-cepto assessment se refería a una evaluación de los méritos del servicio prestado. No tenemos fundamentos para con-cluir que a pesar de lo anterior, cuando las partes en este contrato incluyeron el término en los contratos, sin defi-nirlo, estaban pensando en impartirle un significado dife-rente al que se acostumbraba a utilizar cuando se mane-jaba el término en el mismo campo.
También son indicativos de lo que consistía el assessment ciertos actos posteriores de la parte recurrida. Re-cuérdese que según dispone la Cláusula A del Art. F-l, era necesaria la autorización de la H.U.D. para que el E.L.A. no extendiese el contrato al expirar el término original. Durante la etapa de obtención de dicho permiso, se desa-rrolló un diálogo escrito entre funcionarios de ambas entidades.
El 11 de noviembre de 1994, el Administrador de la Ad-ministración de Vivienda Pública(19) (en adelante la A.V.P.) envió una carta al Director de la Oficina del Caribe de *14H.U.D. para solicitar su autorización, la cual era necesaria para la no renovación de los contratos.
El 8 de diciembre de dicho año, el Director de la División de Operaciones de H.U.D. de la Oficina del Caribe negó la autorización solicitada y contestó la pasada comunicación, explicando las razones para denegar la solicitud, de la ma-nera siguiente:
... As required in Part I, Section F, Article F-1A of the RFP, “the Owner shall make an assessment to determine whether the Contract should be extended for an additional two years option period.” HUD’s approval may be requested after a determination is made by the PHA(20) based on the assessment to either extend or not to exercise the option to extend. Your letter does not clearly state your position and it only provides statements concerning the current contracts.
The PHA must submit a clear and definite request concerning the plans to either extend or not the current contracts based on an objective assessment. (Enfasis suplido.)
Surge de esta comunicación, con claridad, que H.U.D. se negaba a autorizar la no renovación de los contratos, por-que no había realizado una evaluación objetiva del servicio prestado. La A.V.P. no cuestionó este planteamiento de H.U.D.
Todo lo anterior nos convence de que la evaluación que se exige en los contratos no podía ser otra que de los méri-tos de la ejecutoria de los administradores. En vista de que no se efectuó dicha evaluación, concluimos que no existe controversia sobre el hecho de que el E.L.A. incurrió en incumplimiento contractual. Por ello, se dictará sentencia sumaria parcial para revocar la resolución del Tribunal de Circuito de Apelaciones en el caso de autos y para declarar con lugar las demandas por incumplimiento contractual. Se devuelve el caso al Tribunal de Primera Instancia para que adjudique el remedio procedente en derecho.
*15El Juez Asociado Señor Corrada Del Río disintió con una opinión escrita. El Juez Asociado Señor Rebollo López disintió sin opinión escrita. El Juez Asociado Señor Negrón García se inhibió. El Juez Asociado Señor Hernández Den-ton no intervino.
— O —

 La pregunta Núm. 18 y su subsiguiente contestación lo aclaran de la manera siguiente:
“Will there be amendments to the RFP?
“Yes, the RFP is hereby amended or clarified by the responses to the questions contained herein and any other clarifications provided herein.”


 Las restantes disposiciones del contrato eran las siguientes:
“B. The Owner shall give the Contractor a preliminary notice of its intent not to extend the Contract at least 90 days prior to the expiration of the initial term. Failure by the Owner to make such notification shall be construed as a decision to extend the contract.
“C. Notwithstanding the foregoing, the total duration of this Contract, including the exercise of the option, shall not extend beyond June 30, 1997.
“F. This contract may be terminated by mutual consent of the Principal Parties as of the end of any calendar month, provided that at least thirty (30) days advance written notice thereof is given to each of the Approving Parties.
“G. The Owner may terminate this Contract if it is determined that the Contractor consistently fails to comply with the regulations or requirements. The Owner will provide full evidence of causes for termination and efforts made by Owner to have Contractor correct deficiencies. Such terminations shall require concurrence of HUD.
“H. Any termination of this Contract for any reason whatsoever must have the prior written approval of HUD.
T. It is expressly understood and agreed by and between the Principal Parties that HUD shall have the right to terminate this Contract at the end of any calendar month, with cause, on thirty (30) days advance written notice to each of the Principal Parties. The contractor shall not incur in any obligations or issue any work orders beyond the expected termination or expiration date of this Contract. Further, any subcontract to be entered into between the Contractor and any other party will have a clause stating that it will terminate not later than the expiration date of this Contract or upon its termination for any other cause.” (Enfasis suplido.)


 La compañía Zeta Enterprises, Inc. obtuvo contratos para administrar las áreas 1, 9 y 22; Rexset, la 18, 20, 21 y 23; Westfal, la 5 y 17; MAS, la 11 y 14, y M. J., la 4 y 26.


 El 8 de mayo de 1995, antes de la consolidación, se celebró una vista de uno de los casos de autos y un representante de la parte demandada declaró que nunca se hizo una evaluación de los méritos de la administración.


 Originalmente se presentaron dos demandas independientes, las cuales fue-ron consolidadas en el caso de autos.


 Los errores señalados son:
“A. Erró el Tribunal de Circuito de Apelaciones al no concluir que el Tribunal de Primera Instancia se equivocó al dictar sentencia sumaria a favor de la parte demandada a base de la indebida exclusión de prueba testifical contenida en depo-siciones y declaraciones juradas.
“B. Erró el Tribunal de Circuito de Apelaciones al no concluir que el Tribunal de Primera Instancia se equivocó al no resolver que el contrato entre los demandan-tes y la AVP obligaba a realizar una evaluación objetiva sobre cuya base se determi-naría la extensión del contrato de administración de residenciales.
“C. Erró el Tribunal de Circuito de Apelaciones al no concluir que el Tribunal de Primera Instancia se equivocó al no dictar sentencia sumaria a favor de los de-mandantes y apelantes.”


 El Art. 1233 del Código Civil, 31 L.P.R.A. sec. 3471, dispone:
“Si los términos de un contrato son claros y no dejan duda sobre la intención de los contratantes, se estará al sentido literal de sus cláusulas.
“Si las palabras parecieren contrarias a la intención evidente de los contratan-tes, prevalecerá ésta sobre aquéllas.”


 Sentencia de 8 de septiembre de 1995, pág. 23 esc. 4.


 Sentencia de 18 de diciembre de 1996, pág. 14.


 «There shall be one (1) additional two-years option period.”


 “At the end of Fiscal year ending 1995, the Owner shall make an assessment to determine whether the contract should be extended for an additional two-year, option period.”


 "The Owner with HUD approval shall extend the term of the Contract for the additional two years option period unless a determination is made, with HUD *9approval, not to exercise the option to extend.”


 Nótese que, según el Request for Proposal (R.F.P.), la duración del contrato hubiese sido de dos años, con dos opciones de dos años cada una. Éste fue enmen-dado, por lo que el término pactado fue de tres años con una opción de dos años. Esto sustenta la posición de que la evaluación siempre fue necesaria, por lo que se au-mentó el término de duración del contrato para poder efectuarse ésta de una manera más eficiente.


 También fundamentan su posición en que en el documento de Preguntas y Respuestas se incluyó lo siguiente:
“53. What option does the M.A. have to renew or cancel the contract?
“The option to renew the contract belongs to the Owner. See Article F.l Section A. The option to cancel the contract must be by mutual agreement. See Article F-l Section FI.” (Enfasis suplido.)
Como puede observarse, en la contestación a la pregunta Núm. 53 se remite al Art. F-l, Sec. A. Dicho artículo no apoya la posición de la recurrida, como ya hemos señalado.


 57 Fed.Reg. 2167 (1992).


 57 Fed.Reg. 2188 (1992).


 57 Fed.Reg. 2161 (1992).


 57 Fed.Reg. 2161 (1992).


 Esta institución está adscrita al Departamento de Vivienda y es la propie-taria de los residenciales públicos.


 Las siglas P.H.A. se refieren en dicha correspondencia a la Administración de Vivienda Pública, al igual que las siglas P.R.P.H.A.